PER CURIAM: *
In this consolidated appeal, SJD-CC, L.L.C. challenges the judgment of the district court granting a partial summary judgment and judgment on a jury verdict. It also challenges the award of costs to Travelers Indemnity Company of Connecticut, the prevailing party.1 We have carefully considered the record below, the briefs of the parties, and the oral arguments presented to this court. We con-elude that no error warranting reversal was committed by the district court.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. Defendant Marsh USA was not a party to this appeal.